DETAILED ACTION
The amendment to Application Ser. No. 15/576,881 filed on October 28, 2021, has been entered. Claims 1-33, 35, 36, 45, 46 and 54-66 are cancelled. Claims 34 and 44 are currently amended. Claims 34, 37-44 and 47-53 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 34 and 44 has overcome the rejection of Claims 34, 35, 37-45 and 47-53 under 35 U.S.C. 103 set forth in the Final Office Action mailed July 29, 2021. The rejection of Claims 34, 35, 37-45 and 47-53 under 35 U.S.C. 103 is hereby withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted 
Authorization for this examiner’s amendment was given by Michael Murphy (Reg. #44,958) on November 2, 2021, during a telephone interview with the Examiner.

Please amend the claims as follows:

50. (Currently Amended) The network node of claim 49, wherein the processing circuit is configured to send the translated local record to the other network node based on encoding the translated local record according to a defined encoding, and sending the encoded translated local record to the other network node, along with a schema identifier identifying the second schema.

51. (Currently Amended) The network node of claim 44, wherein the received record is encoded, and wherein the processing circuit is configured to extract the values from the received record for the common record fields by decoding the received record[[,]] to obtain the values corresponding to the record fields comprising the received record.

52. (Currently Amended) The network node of claim 44, wherein the processing circuit is configured to send a given record of the defined record type from the network node to the other network node, for storage at the other network node, wherein the given record is structured according to the first schema, and wherein the sending includes encoding the given record and sending the encoded given record to the other network node, along with [[the]] a schema identifier identifying the first schema.
Allowable Subject Matter
Claims 34, 37-44 and 47-53 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses systems and methods for providing mapping definition information for business data wherein a business information client interprets business data, such as credit card transaction records, using a mapping definition retrieved from a server based on a version identifier included with the business data (see Heidasch, US 2012/015889 A1). However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, processing records of a defined record type according to a first schema by a Business Support System (BSS) node supporting operations in a telecommunications network, requesting a record of a subscriber of the telecommunication network from a Common Information Layer (CIL) server node operating as a centralized repository for subscriber records and schema identifiers, receiving the requested record and a schema identifier identifying a second schema used for structuring the record, and responsive to determining the second schema is different from the first schema, obtaining the definition of the second schema from the server node, generating a local record and populating the local record with values extracted from common fields of the received record, and processing the local record at the client node as recited in the following limitations of Claim 34 (and the substantially similar limitations of independent Claim 44):
“processing records of a defined record type, according to a first schema used by the network node for structuring records of the defined record type, wherein the network node comprises a Business Support System (BSS) node supporting operations in a telecommunication network;
requesting a record of the defined record type from another network node, the other network node operating as a centralized repository for subscriber records and corresponding schema identifiers and schema definitions, wherein the requested record comprises a requested subscriber record corresponding to a subscriber of the telecommunication network, and wherein the other network node comprises a Common Information Layer (CIL) server node in a BSS network;
receiving the requested record from the other network node as a received record, along with a schema identifier identifying a second schema used for structuring the received record;
responsive to determining that the second schema differs from the first schema: 
obtaining a definition of the second schema from the other network node;
generating a local record corresponding to the received record, based on identifying record fields that are common between the first and second schemas, extracting values from the received record for the common record fields and populating corresponding record fields in the local record with the extracted values; and
processing the local record at the network node, as the received record.”

Dependent Claims 37-43 and 47-53 are allowable by virtue of its dependency upon allowable Independent Claims 34 and 44, respectively.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/WILLIAM C MCBETH/Examiner, Art Unit 2449   

                                                                                                                                                                                                     	
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449